Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is entered into as of
October 16, 2006 by and between Science Applications International Corporation,
a Delaware corporation (“Old SAIC”) and SAIC, Inc., a Delaware corporation (“New
SAIC”).

RECITALS

WHEREAS, Old SAIC, New SAIC and SAIC Merger Sub, Inc. are parties to a certain
Agreement and Plan of Merger, as amended and restated as of July 24, 2006 (“the
Merger Agreement”), pursuant to which (i) Old SAIC will become a wholly-owned
subsidiary of New SAIC and (ii) each share of outstanding Old SAIC common stock
will be converted into the right to receive shares of New SAIC class A preferred
stock;

WHEREAS, in connection with the execution of the Merger Agreement and the
consummation of the transactions contemplated thereby, Old SAIC and New SAIC
have agreed that New SAIC will assume and agree to perform certain obligations
of Old SAIC, which obligations include those with respect to the agreements
listed on Schedule A hereto (collectively, the “Assumed Agreements”);

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, Old SAIC and New SAIC hereby agree as follows:

ASSIGNMENT AND ASSUMPTION

1. Assignment. Old SAIC hereby assigns to New SAIC all of its rights and
obligations under the Assumed Agreements.

2. Assumption. New SAIC hereby assumes all of the rights and obligations of Old
SAIC under the Assumed Agreements and agrees to abide by and perform all terms,
covenants and conditions of Old SAIC under such Assumed Agreements. In addition,
New SAIC agrees that to the extent that any of the Assumed Agreements contains a
provision with respect to a “change of control” or other similar such occurrence
of Old SAIC, that such provision shall apply in the event of a “change of
control” or other similar such occurrence of New SAIC.

MISCELLANEOUS

1. Further Assurances. Subject to the terms of this Agreement, the parties
hereto shall take all reasonable and lawful action as may be necessary or
appropriate to cause the intent of this Agreement to be carried out, including,
without limitation, entering into amendments to the Assumed Agreements and
notifying the other parties thereto of such assignment and assumption.



--------------------------------------------------------------------------------

2. Governing Law. This Agreement shall be governed by and construed and enforced
under the laws of the State of Delaware.

3. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original but all of which
shall constitute one and the same agreement.

4. Entire Agreement. This Agreement, including the Schedule attached hereto,
together with the Merger Agreement, constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all other
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to thereto. This Agreement may not be amended or supplemented
except by a written document executed by the parties to this Agreement.

5. Severability. The provisions of this Agreement are severable, and in the
event any provision hereof is determined to be invalid or unenforceable, such
invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.

6. Third Party Beneficiaries. The parties to the various agreements that
constitute Assumed Agreements are intended to be third party beneficiaries to
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New SAIC and Old SAIC have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION

/s/ DOUGLAS E. SCOTT

Douglas E. Scott Senior Vice President, General Counsel and Secretary SAIC, INC.

/s/ DOUGLAS E. SCOTT

Douglas E. Scott Senior Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

SCHEDULE A

Agreements to be Assumed by New SAIC

Indemnification Agreements between Science Applications International
Corporation and its directors and executive officers dated beginning
November 21, 2005.

Severance Protection Agreements between Science Applications International
Corporation and its directors and executive officers dated beginning
September 1, 2005.

 

A-1